The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received April 13, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-8 are canceled.  Claims 18-23 are withdrawn.  Claims 9-17 are under consideration.

Priority:  This application is a 371 of PCT/KR2017/007220, filed July 6, 2017, which claims priority to foreign application KR 10-2017-0076098, filed June 15, 2017.  A copy of the foreign priority document has been received in the instant application on December 13, 2019, and is not in the English language.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170334969; cited as WO 2016080578 on IDS 08.31.21, previously cited as the ‘969 reference) in view of Eckmayer et al. (US 20030115677; previously cited as the ‘677 reference), and evidenced by Kim et al. (2016 Korean J Food Sci An 36(5):  665-670).  
Chang et al. disclose a method for producing a sterile collagen solution, the method comprising washing pig skin tissue with alcohol and water (paragraph 0071), where the alcohol is 70% ethyl alcohol (paragraph 0046); crushing (or fragmenting) the washed pig skin tissue (paragraphs 0072-0073); placing and mixing the washed pig skin tissue with an acid solution containing pepsin (paragraph 0075-0076); adding sodium chloride at a concentration of 0.5-0.9 M to the collagen solution, stirred and aggregated (paragraph 0077); filtering the collagen by a filtration membrane to remove pepsin, sodium chloride, and other materials (paragraphs 0078-0081); removing microorganisms or sterilizing the collagen by filtering the collagen through a filter having a pore size of 0.22 μm (paragraph 0082); and collecting the filtrate containing a sterile collagen solution, where the sterile collagen solution does not contain hyaluronic acid (paragraphs 0083-0089).  Chang et al. do not explicitly teach washing the pig skin tissue with sodium hydroxide.
Eckmayer et al. disclose that in a method of obtaining collagen from pig skins, an alkali pretreatment step, with sodium hydroxide, is able to dissolve the bristles and to soften collagen fiber structure (at least paragraphs 0039, 0062).
Kim et al. is cited for further support to note that in a method of obtaining collagen from animal skin and parts, washing with ethanol and sodium hydroxide removes fat and proteinaceous substances, except for collagen (p. 666).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of manufacturing a sterile collagen solution, the method comprising washing pig skin tissue with ethanol and sodium hydroxide; fragmenting the washed pig skin tissue; mixing the fragmented pig skin tissue with an acid solution containing an enzyme; adding sodium chloride; filtering through a membrane filter to separate collagen from filtrate materials; sterilizing the separated collagen by filtering through a filter having a pore size of 0.22 μm; and collecting a filtrate comprising the sterile collagen solution, wherein the sterile collagen solution does not contain hyaluronic acid (instant claim 9).  The motivation to do so is given by the prior art.  Chang et al. disclose a method for producing or manufacturing a sterile collagen solution comprising the steps and features noted above.  Chang et al. differ from the claimed method by not explicitly reciting washing with sodium hydroxide.  Eckmayer et al. disclose that washing pig skin with sodium hydroxide dissolves the bristles and softens the collagen fiber structure.  It is further recognized that washing animal skin and parts with ethanol and sodium hydroxide removes fat and proteinaceous substances, respectively, except for collagen (Kim et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate a washing step with sodium hydroxide as suggested in Eckmayer et al. with the washing step with ethanol in the method of producing a sterile collagen solution of Chang et al.  One of ordinary skill would have a reasonable expectation of success because washing animal skin and parts in ethanol and sodium hydroxide to remove fat and proteinaceous substances in methods of obtaining collagen from animal skin and parts were known.
Regarding instant claims 10-11, Chang et al. disclose the pH is adjusted to approximately 6.0-8.0 and the temperature is adjusted to 25-35° C to aggregate the collagen (at least paragraphs 0062, 0084; instant claim 10), and concentrating the aggregated collagen (at least paragraphs 0085-0086; instant claim 11).
Regarding instant claim 13, Chang et al. disclose the sterilized and concentrated collagen may be provided in the form of a product that may be injected into the body in a manner in which the collagen is mixed with an additive so as to possess the same composition as the saline in the human body while maintaining a liquid phase and is then charged in a pre-filled syringe (at least paragraphs 0088-0089).
Regarding instant claim 14, Chang et al. disclose the ethanol is 70% ethyl alcohol (at least paragraph 0046).
Regarding instant claim 15, Eckmayer et al. disclose 0.3-0.8% sodium hydroxide or 1-1.5% sodium hydroxide, which reasonably has a pH ~13.  For instance, it is known that 0.5 % NaOH is equal to 0.125 M NaOH; (OH-)= 0.125; pOH = - log10(0.125); pOH =  0.9031; Since pH + pOH = 14, pH = 14-0.9031 =13.097.
Regarding instant claim 16, Chang et al. disclose an acidic pH 1.5-2.5 for the acid solution (at least paragraph 0075).
Regarding instant claim 17, Chang et al. disclose sodium chloride at a concentration of 0.5-0.9 M (at least paragraph 0077), which comprises the claimed range.  The MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP 2144.05(I)), and states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).

Reply:  Applicants’ amendments/remarks and the declaration under 37 C.F.R. 1.132 of Dr. Yu Ri Choi have been considered but they are not persuasive.
Applicants have amended instant claim 9 to recite “wherein the sterile collagen solution does not contain hyaluronic acid.”
Applicants assert that that the cited ‘969 publication (Chang et al.) does not teach washing the pig skin with sodium hydroxide.  Moreover, Chang et al. states that “the collagen…may be mixed and diluted with a mixing solvent such as water, isotonic solution, platelet-rich plasma (PRP), or hyaluronic acid to thus give a liquid product…” (paragraph 0068).  Applicants also assert that the cited ‘683 publication also disclose the use of hyaluronic acid.
Applicants’ remarks are not persuasive.  In paragraph 0068, Chang et al. actually disclose that depending on the needs, the collagen, obtained through extraction, purification, concentration and mixing processes, may be mixed and diluted with a mixing solvent such as water, an isotonic solution, platelet-rich plasma (PRP), or hyaluronic acid to thus give a liquid product, and the concentrated collagen may be provided in the form of a solid product through lyophilization.  
Therefore, there is no requirement that a hyaluronic acid is present in the method for producing a sterile collagen solution of Chang et al.  Paragraph 0068 is referring to the optional inclusion of additional solvents, such as water, an isotonic solution, platelet-rich plasma (PRP), or hyaluronic acid, to the sterilized collagen solution that is obtained in the method disclosed in Chang et al. and not that hyaluronic acid is present in the method of producing the sterile collagen solution.  
Indeed, as noted above, Chang et al. disclose a method for producing a sterile collagen solution, the method comprising washing pig skin tissue with alcohol and water (paragraph 0071), where the alcohol is 70% ethyl alcohol (paragraph 0046); crushing (or fragmenting) the washed pig skin tissue (paragraphs 0072-0073); placing and mixing the washed pig skin tissue with an acid solution containing pepsin (paragraph 0075-0076); adding sodium chloride at a concentration of 0.5-0.9 M to the collagen solution, stirred and aggregated (paragraph 0077); filtering the collagen by a filtration membrane to remove pepsin, sodium chloride, and other materials (paragraphs 0078-0081); removing microorganisms or sterilizing the collagen by filtering the collagen through a filter having a pore size of 0.22 μm (paragraph 0082); and collecting the filtrate containing a sterile collagen solution (paragraphs 0083-0089).  Chang et al. do not disclose that there is hyaluronic acid present in the sterile collagen solution that is collected nor does Chang et al. disclose that hyaluronic acid is added in any step of the method for producing the sterile collagen solution (see example 1, also paragraphs 0086-0088).  
Therefore, Applicants’ remarks that Chang et al. disclose the use of hyaluronic acid are not persuasive.
Regarding Applicants’ remarks on the ‘683 publication, the remarks are not persuasive because similar to Chang et al., the hyaluronic acid is not recited in the ‘683 publication as a part of the steps for preparing the collagen solution.
Regarding Applicants’ remarks on the declaration under 37 C.F.R. 1.132 of Dr. Yu Ri Choi where Dr. Choi investigated the attachment and proliferation of human chondrocyte to evaluate the effect of collagen, hyaluronic acid, and mixture of collagen/hyaluronic acid by using the CCK-8 assay, the remarks and investigation presented in the 1.132 declaration are not persuasive because the claimed invention is not directed to a method of treating cartilage damage comprising administering or injecting a sterile collagen solution.  The claimed invention is directed to a method of manufacturing (or producing) a sterile collagen solution.
As noted above, Chang et al. disclose a method of producing a sterile collagen solution, where the sterile collagen solution obtained or collected does not contain hyaluronic acid.
For at least these reasons, the 103 rejection is maintained.

Claims 9-11, 12, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170334969; cited as WO 2016080578 on IDS 08.31.21, previously cited as the ‘969 reference) in view of Eckmayer et al. (US 20030115677; previously cited as the ‘677 reference) and Mansour (US 20020061842; previously cited as the ‘842 reference).  The teachings of Chang et al. and Eckmayer et al. over at least instant claims 9-11, 13-17 are noted above.  Chang et al. disclose collagen is widely utilized not only as a medical material but also as a material for cosmetics (paragraph 0018).
Mansour discloses sterile collagen has various applications including medical compositions and cosmetic compositions (paragraphs 0001, 0053).  Mansour discloses incorporation of dyes or other additives into the compositions formulated for cosmetic applications (paragraph 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate a dye to the sterilized collagen solution obtained in the method of Chang et al. in view of Eckmayer et al. noted above (instant claim 12).  The motivation to do so is given by the prior art, which disclose sterilized collagen is also utilized for cosmetic applications, where it is disclosed that additives such as dyes can be incorporated into the collagen to formulate cosmetic compositions.  One of ordinary skill would have a reasonable expectation of success because methods for formulating sterile collagen into cosmetic compositions comprising dyes were known.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
The reasons for maintaining Chang et al. are the same as noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 7781158 (‘158) in view of Chang et al. (supra), Eckmayer et al. (supra), and Mansour (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘158 patent claims are drawn to a method of obtaining a sterile collagen solution.
Claims 9-12 of the ‘158 patent recite a method for separating and sterilizing collagen from an animal tissue (porcine skin) comprising: 
washing an animal tissue thoroughly with distilled water and ethanol;
processing the washed skin tissue  (i.e., fragmenting);              
subjecting the resulting fragmented tissue composition to pepsin treatment in 0.1N HCl solution; and obtaining supernatant of the pepsin treated composition containing collagen; 
adding NaCl to the supernatant to resulted in a NaCl concentration of 0.5M to 0.8M NaCl in solution containing collagen; 
then sterilizing the collagen solution by filtration  using the filter having pore size of 0.22 [Symbol font/0x6D]m (claims 11-12 of the ‘158 patent) followed by concentrating the sterilized collagen solution to obtain (collect) 3-7% concentrated collagen solution; which is the common subject matter of instant claim 9.
Although the ‘158 patent claims do not expressly claim the use of sodium hydroxide with ethanol during washing the skin tissue, the relative art (Eckmayer et al.) discloses that porcine skin treated with sodium hydroxide dissolves bristles of the porcine skin and softens collagen fiber structure (see above).  Thus, it  would have been prima facie obvious for one skilled in the art to treat the collagen-containing skin tissue with sodium hydroxide after its wash with ethanol (‘158 claim 9) to soften and open-up collagen structure to allow the subsequent enzymatic treatment (‘158 claim 9) by pepsin to more efficiently remove the terminus of collagen which cause immune response in human body without affecting the triple-helix structure of collagen (as taught by Chang et al. at [0050]) with a reasonable expectation of success.  Additionally, Chang et al. provide the teachings that the concentration of ethanol used is 70%  (instant claim 14) (see [0046]-[0047], and ref claim 2 of Chang et al.) and that the acidic solution (e.g, phosphoric acid) for the pepsin treatment has pH of 1.5 to 2.5 (instant claim 16) (see [0049], Chang et al.). Eckmayer et al. has taught that 0.3-0.8% NaOH (for 1-2 hours) or 1-1.5 % NaOH (is used for opening-up collagen structure (see [0062] of Eckmayer et al. and also see above corresponding discussion); it has been known that the 0.5%  sodium hydroxide  has pH ~13 (claim 15) (see the above corresponding discussion in the 103 rejection).  It would have been obvious for one skilled in the art to determine and use NaOH solution such as 0.5 % NaOH to obtain a desired result of opening-up collagen structure as taught by Eckmayer et al. with reasonable expectation of success. 
Regarding claims 10-11, since the instant specification neither defines the term “agglomerating” nor describes the structural feature of agglomerated collagen, the “agglomerating” (claims 10-11) is given is BRI as encompassing “aggregation”.  Thus, the following rejection is applicable.
Chang et al. teach that the method comprising aggregating collagen, dissolving the aggregated collagen in purified water to give a collagen solution (see abstract of Chang et al.), and at [0062], Chang et al. teach the aggregation of collagen depends on the pH (claim 10) of the solution containing collagen (see [0062], Chang et al.).  Next, Chang et al. teach concentrating  the aggregated collagen (claim 11) (see ref claim 5 of Chang et al.). 
Regarding claim 12, it has been known in the collagen art (Mansour) that the sterile collagen (as recited in the ‘158 patent claims) is useful in formulating cosmetic compositions  ([0001] and [0053] of Mansour) such as moisturizing mask for cosmetic use ([0137] of Mansour) wherein the collagen is useful for preparation of the mask ([0149] of Mansour) which can be further formulated with one or more dyes (instant claim 12).  Thus, one of skill in the art would have been motivated to formulate dye (disclosed in Mansour) with the sterile collagen (as recited in the ‘158 patent claims) so as to make a cosmetic composition as disclosed in Mansour. 
Regarding claim 17, although the ‘158 patent claims do not expressly claim the NaCl concentration 0.7M to 0.9 M, it has been known from the closely related art (Chang et al.) to use the NaCl concentration of 0.5M-0.9 M (see ref claims 1 and 3 of Chang et al.) for the step of the pepsin enzyme treatment wherein said 0.5M-0.9 M is obvious over the instant range “0.7M to 0.9 M” (instant claim 17).  This is because MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”(see MPEP 2144.05 (I)),and states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).  In this case, the prior art range 0.5M-0.9 M considerably overlaps with instant range 0.7 M-0.9 M”, based on the prior art range, one skilled in the art would have known how to determine/use the optimum NaCl concentration (per MPEP) for the pepsin treatment (as recited in the ‘158 patent claims) in order to obtain desired treatment result. 
Thus, the instant claims and the claims of the ‘158 patent discussed above are not patentably distinct from each other.

Reply:  Applicants’ remarks regarding the nonstatutory double patenting rejections are acknowledged; however, they are maintained for the reasons noted above.

Claims 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11292827 (‘827) (previously cited as U.S. Application 15527500 (‘500)) in view of Chang et al. (supra), Eckmayer et al. (supra), and Mansour (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ’827 patent claims are drawn to a method of obtaining a sterile collagen solution.
Claims 1-3 of the ’827 patent recite a method of producing high-concentration and sterile collagen for use as a medical material comprising the steps: 
washing tissue of a mammal;
fragmenting by crushing the washed tissue and immersing the crushed tissue in 70% ethyl alcohol  (ethanol);
subjecting the tissue to enzymatic treatment by pepsin in purified water titrated to a pH of 1.5 - 2.5 using phosphoric acid, thereby inactivating viruses and extracting collagen;
adding sodium chloride to the extracted collagen at a concentration of 0.5 - 0.9 M to aggregate collagen;
(d)  dissolving the aggregated collagen in purified water to give a collagen solution, filtering using a filtration membrane having a pore size of 0.22 [Symbol font/0x6D]m  (claims 1-3 of the ’827 patent) and to produce concentrated collagen solution; and then subjecting the collagen concentrated using the tangential flow filtration device to sterile filtration, aggregating the collagen by adjusting pH to 6.0 - 8.0 in a neutralization tank; and 
further concentrating collagen  to obtain (collect) high-concentration of collagen of 120 mg/ml. Since the method involves inactivating viruses  and uses the sterile filtration the concentrated collage is sterilized. 
Regarding the NaCl concentration range 0.5-0.9 M (recited in the ’827 patent claims) versus instant range 0.7-0.9 M (instant claim 17), MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP 2144.05 (I)), and states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).  In this case, the prior art range 0.5M-0.9 M considerably overlaps with the instant range of 0.7 M-0.9 M, based on the prior art range, one skilled in the art would have known how to determine/use the optimum NaCl concentration (per MPEP) for the enzymatic treatment disclosed by the ’827 patent claims in order to obtain desired result thereof. 
Although the ’827 patent claims do not expressly recite using sodium hydroxide with ethanol during washing/fragmenting of the tissue that is pig tissue recite in instant claim 9, the relative art (Eckmayer et al.) discloses that porcine skin treated with sodium hydroxide dissolves bristles of the porcine skin and softens collagen fiber structure (see above).  Eckmayer et al. has taught that 0.3-0.8% NaOH (for 1-2 hours) or 1-1.5 % NaOH (is used for opening-up collagen structure (see [0062] of Eckmayer et al. and also see above corresponding discussion); it has been known that the 0.5%  sodium hydroxide  has pH ~13 (claim 15) (see the above corresponding discussion in the 103 rejection).  It would have been obvious for one skilled in the art to determine and use NaOH solution such as 0.5 % NaOH to obtain a desired result of opening-up collagen structure as taught by Eckmayer et al. with reasonable expectation of success. 
  Thus, it  would have been prima facie obvious for one skilled in the art to treat the collagen-containing skin tissue with sodium hydroxide after washing/fragmenting the tissue with ethanol (as recited in the ’827 patent claims) to soften and open-up collagen structure to allow the subsequent enzymatic treatment (as recited in the ’827 patent claims) with reasonable expectation of success.  
	Thus, claims 1-3 of the ’827 patent disclose the common subject matters of instant claims 9, 14 and 16-17.
Regarding instant claims 10-11, the claims are directed to “agglomerating the collagen”.  Since the instant specification neither define the term “agglomerating” nor describes the structural feature of agglomerated collagen, the “agglomerating” (claims 10-11) is given the BRI based on the art definition of this term.  The ’827 patent claims recite aggregating the collagen by adjusting pH (instant claim 10) and concentrating the aggregated collagen (instant claim 11).  Thus, claims 1-3 of the ’827 patent disclose the common subject matter of instant claims 10-11.
Regarding claim 12, it has been known in the collagen art (Mansour) that the sterile collagen (as recited in the ’827 patent claims) is useful in formulating cosmetic compositions  ([0001] and [0053] of Mansour) such as moisturizing mask for cosmetic use ([0137] of Mansour) wherein the collagen is useful for preparation of the mask ([0149] of Mansour) which can be further formulated with one or more dyes (instant claim 12).  Thus, one of skill in the art would have been motivated to formulate dye (disclosed in Mansour) with the sterile collagen (as recited in the ’827 patent claims) so as to make a cosmetic composition as disclosed in Mansour. 

Reply:  Applicants’ remarks regarding the nonstatutory double patenting rejections are acknowledged; however, they are maintained for the reasons noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656